Case: 14-10070      Document: 00512751916         Page: 1    Date Filed: 08/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 14-10070                                 FILED
                                  Summary Calendar                         August 29, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
LUREA HORNBUCKLE,

                                                 Plaintiff-Appellant

v.

BANK OF AMERICA NATIONAL ASSOCIATION,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-729


Before KING, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Lurea Hornbuckle, proceeding pro se, appeals the district court’s
dismissal of her civil action, which raised numerous assertions concerning
foreclosure proceedings involving property located in Arlington, Texas.
Because Hornbuckle has not addressed the reasons for the district court’s
dismissal of her action, she has abandoned any challenge to that decision. See




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10070     Document: 00512751916     Page: 2   Date Filed: 08/29/2014


                                  No. 14-10070

Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Hornbuckle also appeals the district court’s imposition of sanctions. A
court’s invocation of its inherent power to impose sanctions should be confined
to instances of “bad faith or willful abuse of the judicial process.” In re Moore,
739 F.3d 724, 729 (5th Cir. 2014) (internal quotation marks and citation
omitted).   In light of Hornbuckle’s repetitive filings challenging the same
subject matter, her actions met this standard, and the district court’s $500
sanction did not constitute an abuse of discretion. Id. at 729-30. Accordingly,
we AFFIRM the district court’s judgment.
      This court has previously warned Hornbuckle that “repetitive filings of
frivolous claims regarding the same subject matter constitutes abuse of judicial
process” and could result in sanctions. See Hornbuckle v. Massachusetts Mut.
Life Ins. Co., 399 F. App’x 863, 865 (5th Cir. 2010). Because Hornbuckle has
not heeded this warning and has failed to brief any challenge to the reasons
for the district court’s dismissal of her instant action, a monetary SANCTION
of $500 payable to the clerk of this court is IMPOSED. IT IS FURTHER
ORDERED that Hornbuckle is BARRED from filing in this court or any court
subject to this court’s jurisdiction any pleadings until the sanction is paid in
full, unless she first obtains leave of the court in which she seeks to file her
pleadings. Hornbuckle is WARNED that any future frivolous or repetitive
filings regarding the same subject matter will subject her to additional and
progressively more severe sanctions, as will the failure to withdraw any
pending matters that are frivolous.




                                        2